 In the Matter of KROEHLER MFG. Co., EMPLOYERandUPIIOLSTERER'SINTERNATIONAL UNION, LOCAL 236, AFL, PETITIONERCaseNo.1b'-LL18P5.Decided September04, 1946Mr. Lee Henson,ofNaperville, Ill., andMr. E. TV. Groth,ofDallas, Tex., for the Employer.Mr. Leonard Shaw,of Chicago, Ill., andCllr.Ed 7'. Green,of Dallas,Tex., for the Petitioner.Mr. Martin E. Rendelm,an,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed,hearing in this case was held at Dallas,Texas,on August 5, 1946, before Earl Saunders,hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF TIIE EMPLOYERKroehler Mfg. Co., an Illinois corporation having its principal officeat Naperville,Illinois,operates plants at Kankakee, Illinois; Naper-ville,Illinois;Binghamton, New York; Cleveland, Ohio; Ingle-wood, California; Bradley, Illinois; and Dallas, Texas.We are liereconcerned solely with the plant located at Dallas, Texas, where theEmployer is engaged in the manufacture, sale, and distribution of up-holstered and other types of furniture.During the year 1945 theEmployer purchased for use in its Dallas plant raw materials valuedin excessof $750,000, approximately 85 percent of which was shippedto the Employer from points outside the State of Texas.During thesame period the Employer manufactured at and shipped from itsDallas plant finished products valued in excess of $1,000,000, more than50 percent of which was shipped to points outside the State of Texas.The Employer admits and we find that it is engaged in commercewithin'the meaning of the National Labor Relations Act.71 N. L R B, No 5717734-47-vol. 71-315 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with theAmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We, find that a, question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the unopposed request of the Petitioner, we findthat all production and maintenance employees of the -Employer'sDallas, Texas, plant, including employees in the mill department,frame and assembly department, finishing department, cut and sewdepartment, cotton department, upholstery department, cushion de-partment, and moulding department, packers, leaders, and checkers,but excluding office and clerical employees, salesmen, truck drivers andhelpers, garage mechanics, shipping and receiving clerks, cafeteriacook and helpers, part-time and temporary employees, leadmen andinspectors, executive and administrative employees, foremen and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Kroehler Mfg. Co., Dallas,Texas,an election by secret ballot shall be conducted as early as pos-sible, but not later thanthirty (30) days from the date of this Direc-tion,under the direction and supervision of the Regional Director forthe Sixteenth Region, acting in this matter as agent for the NationalLabor Relations Board,and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll periodimmediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period becausetheywere ill or on vacation KROEHLER MFG. CO.17or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUpholsterer's International Union, Local 236, AFL, for the purposesof collective bargaining.